Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20    PageID.1648    Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ANTONIO D. WEBSTER,

                         Petitioner,                Case No. 2:18-cv-12446
                                                    Hon. Denise Page Hood
 v.

 ERICA HUSS,

                   Respondent.
 ___________________________________/

 OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
 CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY, (3) AND
     GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS

       This is a habeas case filed by a Michigan prisoner under 28 U.S.C. §

 2254. Petitioner Antonio D. Webster was convicted after a jury trial in the

 Wayne Circuit Court of of assault with intent to do great bodily harm less than

 murder, MICH. COMP. LAWS § 750.84; two counts of felonious assault, MICH.

 COMP. LAWS § 750.82; felon in possession of a firearm, MICH. COMP. LAWS §

 750.224f; and possession of a firearm during the commission of a felony,

 second offense, MICH. COMP. LAWS § 750.227b. Petitioner was sentenced as

 a third-time habitual felony offender to a controlling composite sentence of

 thirteen to twenty-five years imprisonment.

       The petition raises two claims: (1) the trial court erred in admitting six

 recorded jailhouse telephone conversions as showing consciousness of guilt,
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20      PageID.1649    Page 2 of 14




 and (2) the trial court erred in instructing the jury on the permissible use of the

 recordings.

       The Court will deny the petition because Petitioner’s claims are without

 merit. The Court will also deny a certificate of appealability, but it will grant

 permission to appeal in forma pauperis.

                                  I. Background

       The Michigan Court of Appeals summarized the facts surrounding

 Petitioner’s jury trial:

       Defendant’s convictions arose from the April 21, 2015, shooting
       assaults of Brian Fitzhugh and Jamal Roquemore. Evidence at
       trial indicated that defendant’s girlfriend, Dionne Williams-Mitchell,
       was also involved in a relationship with Roquemore. Neither man
       knew about Dionne’s relationship with the other. Dionne and her
       sister, Marcelnia Mitchell, arranged to go out with Roquemore and
       his friend, Fitzhugh, for Roquemore’s birthday. Dionne, along with
       Marcelnia, picked the men up and drove to an abandoned house,
       allegedly to buy marijuana. Defendant, Dahviell Richardson, and
       Keith Williams were at the house. Defendant was upset that
       Dionne was with another man. Defendant and Richardson had
       firearms and shot Roquemore and Fitzhugh. Two weapons were
       recovered from defendant and Dionne’s home, and defendant’s
       DNA was found on one of the firearms. The other firearm, an
       assault rifle, was determined to have fired cartridge casings left at
       the scene.

 People v. Webster, 2017 WL 6389959, at *1 (Mich. Ct. App. Dec. 14, 2017).

       Following his conviction and sentence, Petitioner filed a claim of appeal

 in the Michigan Court of Appeals. His appellate counsel filed a brief on appeal

                                         2
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20        PageID.1650    Page 3 of 14




 that raised what now form his two habeas claims. The Michigan Court of

 Appeals rejected the claims and affirmed Petitioner’s conviction in an

 unpublished opinion. Id. at *4–5.

       Petitioner subsequently filed an application for leave to appeal in the

 Michigan Supreme Court, raising the same claims he raised in the Michigan

 Court of Appeals. The Michigan Supreme Court denied the application

 because it was not persuaded that the questions presented should be

 reviewed by the Court. People v. Webster, 911 N.W.2d 706 (Mich. 2018)

 (Table).

                              II. Standard of Review

       28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional

 claims raised by a state prisoner in a habeas action if the claims were

 adjudicated on the merits by the state courts. Relief is barred under this

 section unless the state court adjudication was “contrary to” or resulted in an

 “unreasonable application of” clearly established Supreme Court law.

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it

 ‘applies a rule that contradicts the governing law set forth in [Supreme Court

 cases]’ or if it ‘confronts a set of facts that are materially indistinguishable from

 a decision of [the Supreme] Court and nevertheless arrives at a result different


                                          3
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20      PageID.1651    Page 4 of 14




 from [this] precedent.’” Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003) (per

 curiam), quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

       “[T]he ‘unreasonable application’ prong of the statute permits a federal

 habeas court to ‘grant the writ if the state court identifies the correct governing

 legal principle from [the Supreme] Court but unreasonably applies that

 principle to the facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510,

 520 (2003), quoting Williams, 529 U.S. at 413.

       “A state court’s determination that a claim lacks merit precludes federal

 habeas relief so long as ‘fairminded jurists could disagree’ on the correctness

 of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011),

 quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). “Section 2254(d)

 reflects the view that habeas corpus is a guard against extreme malfunctions

 in the state criminal justice systems, not a substitute for ordinary error

 correction through appeal. . . . As a condition for obtaining habeas corpus

 from a federal court, a state prisoner must show that the state court’s ruling

 on the claim being presented in federal court was so lacking in justification

 that there was an error well understood and comprehended in existing law

 beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103

 (internal quotation omitted).


                                         4
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1652   Page 5 of 14



                                  III. Analysis

 I. Admission of Telephone Recordings

       Petitioner’s first claim asserts that the trial court erred in allowing the

 prosecutor to admit recordings of telephone conversations made from the

 Wayne County Jail. Petitioner was a participant in two of the calls, while four

 other calls were made from other inmates to Petitioner’s girlfriend, Dionne

 Williams-Mitchell.

       In Petitioner’s first call, made on May 6, 2015, he stated that his brother

 should contact a witness in an effort to change their statement to one

 indicating that Petitioner was not present at the shooting. In Petitioner’s

 second call, made on May 20, 2015, Petitioner complained that someone lied

 in court, and he wanted his “regards” sent to his co-defendant.

       In the first call made from inmate Dale Morgan to Williams-Mitchell,

 Morgan said he was calling for a friend who wanted her to send him money.

 Williams-Mitchell testified that she understood that the message was coming

 from Petitioner. Dkt. 8-8, at 72-73. Morgan also told Williams-Mitchell that his

 friend wanted her to be “scarce” and “unavailable,” which to her meant to stay

 away from the police. In another call Williams-Mitchell told Morgan that she

 was making herself difficult to find. In the final call, Morgan told



                                        5
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1653   Page 6 of 14



 William-Mitchell that she and her sister needed to get out of town, and she

 replied that she would. In the call from inmate Donovan Spidell to Williams-

 Mitchell, he told her that “dog” wanted her to get out of town.

       To the extent Petitioner continues to claim that admission of the calls

 violated state evidentiary rules or denied him due process, the claims lack

 merit. The extraordinary remedy of habeas corpus lies only for a violation of

 the Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in

 Estelle v. McGuire, 502 U.S. 62 (1991), an inquiry whether evidence was

 properly admitted or improperly excluded under state law “is no part of the

 federal court’s habeas review of a state conviction [for] it is not the province

 of a federal habeas court to re-examine state-court determinations on

 state-law questions.” Id. at 67-68. Rather, “[i]n conducting habeas review, a

 federal court is limited to deciding whether a conviction violated the

 Constitution, laws, or treaties of the United States.” Id. at 68.

       State court evidentiary rulings cannot rise to the level of due process

 violations unless they offend some principle of justice so rooted in the

 traditions and conscience of our people as to be ranked as fundamental.

 Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000) (quotation omitted);

 accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v.



                                         6
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20    PageID.1654   Page 7 of 14



 Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). This approach accords the state

 courts wide latitude in ruling on evidentiary matters. Seymour, 224 F.3d at 552

 (6th Cir. 2000).

       Under Michigan law, “[e]vidence that defendant made efforts to

 influence an adverse witness is relevant if it shows consciousness of guilt.”

 People v. Schaw, 288 Mich. App. 231, 237 (2010), citing People v. Mock, 108

 Mich. App. 384, 389 (1981). Although relevant, evidence may be excluded if

 its probative value is substantially outweighed by the danger of unfair

 prejudice. MRE 403. Evidence is considered unfairly prejudicial when there

 exists a danger that marginally probative evidence will be given undue or

 preemptive weight by the jury. People v. Crawford, 458 Mich. 376 (1998).

       In this case, with the two exceptions discussed below, Petitioner’s

 attempts to influence witnesses was not marginally probative but pertained

 directly to the issue of Petitioner’s consciousness of guilt. The prosecutor

 sought to draw the permissible inference though this evidence that Petitioner

 acting on his own and through fellow inmates sought to influence witnesses

 in the case because he was conscious of his own guilt. The Court will not

 second-guess the state court’s determination that the recordings of the phone

 calls were properly admitted under state law.



                                       7
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20    PageID.1655    Page 8 of 14



       Furthermore, Petitioner’s due process claim fails because it cannot be

 supported by clearly established Supreme Court law. Under the AEDPA, the

 Court may only grant relief if Petitioner is able to show that the state court’s

 evidentiary ruling was in conflict with a decision reached by the Supreme

 Court on a question of law or if the state court decided the evidentiary issue

 differently than the Supreme Court did on a set of materially indistinguishable

 facts. Sanders v. Freeman, 221 F.3d 846, 860 (6th Cir. 2000). Petitioner has

 not cited any Supreme Court law concerning the admission of the type of

 evidence at issue here. No such case holds that a prosecutor may not offer

 evidence that Petitioner acting on his own or through other inmates attempted

 to influence the testimony of witnesses.

       Petitioner’s Confrontation Clause argument also fails. Relevant here, the

 Clause prohibits the admission of an out-of-court testimonial statement at a

 criminal trial unless the witness is unavailable to testify, and the defendant

 had a prior opportunity for cross-examination. Crawford v. Washington, 541

 U.S. 36, 59 (2004). Not every out-of-court statement introduced at trial will

 implicate the protections of the Confrontation Clause, however. In Davis v.

 Washington, 547 U.S, 813 (2006), the Supreme Court held that the

 Confrontation Clause applied only to “testimonial” hearsay. Id. at 823-24. See



                                        8
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1656   Page 9 of 14



 also Giles v. California, 554 U.S. 353, 376 (2008) (reiterating that “only

 testimonial statements are excluded by the Confrontation Clause. Statements

 to friends and neighbors . . . and statements to physicians in the course of

 receiving treatment would be excluded, if at all, only by hearsay rules.”)

 (emphasis in original).

       The statements at issue here were decidedly not testimonial. They were

 made by Petitioner and by other inmates acting at his direction to his

 girlfriend. See United States v. Franklin, 415 F.3d 537, 545-46 (6th Cir. 2005)

 (hearsay admissions of a codefendant to a friend and confidant are not

 testimonial) (citing, inter alia, United States v. Manfre, 368 F.3d 832, 838 n.1

 (8th Cir. 2004) (statements "made to loved ones or acquaintances . . . are not

 the kind of memorialized, judicial-process-created evidence of which Crawford

 speaks.")). Petitioner’s confrontation rights were therefore not implicated by

 admission of this non-testimonial hearsay.

       Finally, the Court notes that the Michigan Court of Appeals found that

 two of the phone calls were improperly admitted as a matter of state

 evidentiary law. The state court found that Petitioner’s May 20 call to Williams-

 Mitchell sending “regards” to his co-defendant was not an expression of

 consciousness of guilt. It further found that the May 24 call from Spidell that



                                        9
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20      PageID.1657    Page 10 of 14



  “dog” wanted a witness to leave town was improperly admitted because there

  was no indication that “dog” referred to Petitioner.        Webster, 2017 WL

  6389959, at *2, 4. The finding of evidentiary error is distinct from a finding of

  constitutional error. Nevertheless, even assuming that the error was of

  constitutional dimension, Petitioner would still not be entitled to habeas relief.

        To demonstrate entitlement to relief, Petitioner must show that a

  constitutional error had a substantial and injurious effect or influence in

  determining the jury’s verdict. See Brecht v. Abrahamson, 507 U.S. 619, 637

  (1993); see also Lilly v. Virginia, 527 U.S. 116, 140 (1999); Brown v. Curtin,

  661 F. App’x 398, 406-07 (6th Cir. 2016).

        The evidence against Petitioner was quite strong. Williams-Mitchell, who

  was the mother of Petitioner’s children as well as her sister both identified

  Petitioner as the shooter. Dkt. 8-8, at 27-29, 34-43; Dkt. 8-9, at 49-60, 133,

  135, 140. Shells that were recovered from the scene were found to have been

  fired from the shotgun recovered at Petitioner’s house, and Petitioner’s DNA

  was found on the shotgun. Dkt. 8-10, at 162; Dkt. 8-11, at 22-23. It was

  determined from ballistics evidence that an assault rifle found in Petitioner’s

  home had also been used during the incident. The admission of two telephone

  recordings that arguably did not show Petitioner’s consciousness of guilt did



                                         10
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1658   Page 11 of 14



  not have a substantial impact on the outcome of the trial in view of the weighty

  evidence presented of Petitioner’s guilt.

  II. Jury Instructions

        Petitioner’s next claim asserts that the trial court improperly instructed

  the jury on the permitted used of the telephone recordings. The Court

  instructed the jury that:

              The prosecution has introduced evidence that defendant
        Antonio Webster attempted to persuade, directly or through some
        other person at the instigation of defendant Webster, Dionne
        Williams-Mitchell and Marcelnia Mitchell to testify falsely and/or
        not appear at court.

               Such an attempt, if made, may be considered by you as
        circumstantial evidence of guilt. Before you consider any attempt
        to procure false testimony and/or the absence of a witness as - -
        as evidence against defendant Webster, you must determine
        whether the attempt to persuade a witness to testify falsely and/or
        not appear at court was made by defendant Webster or at his
        direction.

              When you deliberate, if you determine that an attempt to
        persuade a witness to testify falsely and/or not appear at court
        was made by defendant Webster or at his direction, then you may
        consider that attempt to persuade the witness to testify falsely
        and/or not appear at court as consciousness of guilt on the part
        of defendant Webster.

             And it may be used by you as you consider all of the
        evidence submitted in the case to determine whether or not
        defendant Webster is guilty of the charged offenses.




                                        11
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1659   Page 12 of 14



             Be careful, however, when you consider this evidence,
        because a person may also act in certain ways for innocent
        reasons. You must consider all of the evidence presented in this
        case and -- and decide whether the evidence you believe proves
        beyond a reasonable doubt that defendant Webster is guilty.

  Dkt. 8-12, at 137-138.

        Typically, a claim that a trial court gave an improper jury instruction is

  not cognizable on habeas review. A habeas petitioner must show that the

  erroneous instruction so infected the entire trial that the resulting conviction

  violates due process. Henderson v. Kibbe, 431 U.S. 145, 155 (1977) (citing

  Cupp v. Naughten, 414 U.S. 141, 146 (1973)). The Supreme Court repeatedly

  has rebuffed broad due process challenges to erroneous jury instructions.

  Waddington v. Sarausad, 555 U.S. 179, 192-94 (2009) (rejecting claim of

  ambiguous instruction on accomplice liability); Henderson, 431 U.S. at 152

  (upholding verdict despite failure to give causation instruction); Estelle, 502

  U.S. at 74-75 (finding no due process violation in the use of evidence of other

  bad acts for showing intent, identity, motive or plan); see also Levingston v.

  Warden, 891 F.3d 251, 254-55 (6th Cir. 2018) (rejecting habeas relief on the

  grounds that the instructions permitted the use of hearsay evidence as

  substantive evidence).




                                        12
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20     PageID.1660    Page 13 of 14



        The Court discerns no error in the challenged instruction. Petitioner

  asserts that the instruction asked the jury to decide his guilt or innocence

  based on the telephone recordings. While the problematic reference to

  innocence was contained in the instruction proposed by the prosecutor, it was

  omitted in the instruction actually read by trial court to the jury. Petitioner

  further argues that the instruction improperly focused the jury’s attention on

  what he said as opposed to what he did. But as indicated above, the

  statements referred to in the instruction were relevant to a determination of

  Petitioner’s guilt because they tended to show Petitioner’s consciousness of

  guilt. Petitioner’s trial was not rendered fundamentally unfair by the challenged

  jury instructions.

                         IV. Certificate of Appealability

        A certificate of appealability will be denied because Petitioner has failed

  to demonstrate a substantial showing of the denial of a constitutional right with

  respect to any of his claims. 28 U.S.C. § 2253(c)(2) and (3); In re Certificates

  of Appealability, 106 F.3d 1306, 1307 (6th Cir. 1997).

        The Court will grant permission to appeal in forma pauperis because an

  appeal of this decision could be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                  V. Conclusion



                                         13
Case 2:18-cv-12446-DPH-DRG ECF No. 10 filed 07/31/20   PageID.1661   Page 14 of 14



       Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

  writ of habeas corpus, 2) DENIES a certificate of appealability, and 3)

  GRANTS permission to appeal in forma pauperis.

       SO ORDERED.

                                           s/Denise Page Hood
                                           United States District Judge
  Dated: July 31, 2020




                                      14
